per curiam:
El abogado Carlos Benítez Echevarría fue admitido al ejercicio de la abogacía el 14 de diciembre de 1967 y al ejercicio del notariado el 31 de enero de 1968. El 7 de marzo de 1990 fue convicto en el Tribunal Superior, Sala de San Juan, por treinta y nueve (39) cargos por violación al Art. 166 del Código Penal del Estado Libre Asociado de Puerto Rico (en adelante Código Penal), 33 L.P.R.A. see. 4272, apropiación ilegal agravada; dos (2) cargos por violación al Art. 272 del Código Penal, 33 L.P.R.A. see. 4592, posesión y traspaso de documentos falsifica-dos; un (1) cargo por violación al Art. 262 del Código Penal, 33 L.P.R.A. see. 4523, conspiración; dos (2) cargos por violación al Art. 165 del Código Penal, 33 L.P.R.A. see. 4271, apropiación ilegal, para un total de diecinueve (19) años de prisión.
Estos delitos por los cuales fue convicto el abogado Benítez Echevarría implican depravación moral al amparo de la See. 9 de Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), y en virtud del poder inherente de este Tribunal para reglamentar el *177ejercicio de la abogacía, una vez presentada una copia certificada de la Sentencia, procede su separación inmediata del ejercicio de la abogacía. In re Elias Rivera, 118 D.P.R. 174 (1986); In re Hita Giordani, 117 D.P.R. 415 (1986); In re Gutiérrez Díaz, 117 D.P.R. 92 (1986); In re Rivera Medina, 127 D.P.R. 600 (1990).
Habiéndose remitido por el Frocurador General a este Tribunal copia certificada de las sentencias dictadas por el Tribunal Superior, Sala de San Juan, se decreta la suspensión indefinida de la abogacía de Carlos Benitez Echevarría y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en Puerto Rico. Se dictará sentencia en conformidad con lo antes expuesto.
El Juez Fresidente Señor Eons Núñez no intervino.